     Case 5:19-cv-03221-LHK Document 149 Filed 05/18/20 Page 1 of 4




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                               NORTHERN DISTRICT OF CALIFORNIA
 7

 8
          IN RE CLOUDERA, INC.                        No. 5:19-cv-3221-LHK
 9        SECURITIES LITIGATION
                                                      Hon. Lucy H. Koh
10

11                                                    [PROPOSED] ORDER GRANTING
                                                      MOTION OF LARRY LENICK AND
12                                                    CADE JONES FOR: (1) APPOINTMENT
                                                      AS LEAD PLAINTIFFS; AND
13                                                    (2) APPROVAL OF LEAD COUNSEL
14

15                                                    Date: September 24, 2020
                                                      Time: 1:30 p.m.
16                                                    Courtroom: 8-4th Floor

17
             Having considered the papers filed in support of the Motion of Larry Lenick and Cade
18
     Jones (“Movants”), for Appointment as Lead Plaintiffs and Approval of Lead Counsel pursuant
19
     to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 77z-
20
     1(a)(3)(B), and for good cause shown, the Court hereby enters the following Order:
21
     I.      APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL
22
             1.     Movants have moved this Court to be appointed as Lead Plaintiffs in the above-
23
     captioned action (the “Action”) and to approve the counsel they retained to be Lead Counsel.
24
             2.     Having considered the provisions of Sections 27(a)(3)(B) and 21D(a)(3)(B) of the
25
     PSLRA, 15 U.S.C. § 77z-1(a)(3)(B) and 15 U.S.C. § 78u-4(a)(3)(B), the Court hereby determines
26
     that Movants are the most adequate lead plaintiffs and satisfy the requirements of the PSLRA.
27
     The Court hereby appoints Movants as Lead Plaintiffs to represent the interests of the class.
28
             [PROPOSED] ORDER GRANTING MOTION OF LARRY LENICK AND CADE JONES FOR:
               (1) APPOINTMENT AS LEAD PLAINTIFF; AND (2) APPROVAL OF LEAD COUNSEL
                                       NO. 5:19-CV-03221-LHK
     Case 5:19-cv-03221-LHK Document 149 Filed 05/18/20 Page 2 of 4




 1          1.      Pursuant to Sections 27(a)(3)(B)(v) and 21D(a)(3)(B)(v) of the PSLRA, 15 U.S.C.

 2   § 77z-1(a)(3)(B)(v) and 15 U.S.C. § 78u-4(a)(3)(B)(v), Movants have selected and retained the

 3   law firm Levi & Korsinsky, LLP to serve as Lead Counsel. The Court approves Movants’

 4   selection of Counsel for the Action.

 5          2.      Lead Counsel shall have the following responsibilities and duties, to be carried out

 6   either personally or through counsel whom Lead Counsel shall designate:

 7                  a.      to coordinate the briefing and argument of any and all motions;

 8                  b.      to coordinate the conduct of any and all discovery proceedings;

 9                  c.      to coordinate the examination of any and all witnesses in depositions;

10                  d.      to coordinate the selection of counsel to act as spokesperson at all pretrial

11   conferences;

12                  e.      to call meetings of the plaintiffs’ counsel as they deem necessary and

13   appropriate from time to time;

14                  f.      to coordinate all settlement negotiations with counsel for defendants;

15                  g.      to coordinate and direct the pretrial discovery proceedings and the

16   preparation for trial and the trial of this matter, and to delegate work responsibilities to selected

17   counsel as may be required;

18                  h.      to coordinate the preparation and filings of all pleadings; and
19                  i.      to supervise all other matters concerning the prosecution or resolution of

20   the claims asserted in the Action.

21          3.      No motion, discovery request, or other pretrial proceedings shall be initiated or

22   filed by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative pleadings

23   or discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

24   the Lead Counsel.

25          4.      Service upon any plaintiff of all pleadings, motions, or other papers in the Action,

26   except those specifically addressed to a plaintiff other than Lead Plaintiff, shall be completed

27   upon service of Lead Counsel.

28
            [PROPOSED] ORDER GRANTING MOTION OF LARRY LENICK AND CADE JONES FOR:
              (1) APPOINTMENT AS LEAD PLAINTIFF; AND (2) APPROVAL OF LEAD COUNSEL
                                      NO. 5:19-CV-03221-LHK
     Case 5:19-cv-03221-LHK Document 149 Filed 05/18/20 Page 3 of 4




 1          5.      Lead Counsel shall be the contact between plaintiffs’ counsel and defendants’

 2   counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall direct and coordinate

 3   the activities of plaintiffs’ counsel. Lead Counsel shall be the contact between the Court and

 4   plaintiffs and their counsel.

 5   II.    NEWLY FILED OR TRANSFERRED ACTIONS
 6          6.      When a case that arises out of the subject matter of the Actions is hereinafter filed
 7   in this Court or transferred from another Court, the Clerk of this Court shall:
 8                  a.      file a copy of this Order in the separate file for such action;
 9                  b.      deliver a copy of this Order to the attorneys for the plaintiff(s) in the newly
10   filed or transferred case and to any new defendant(s) in the newly filed or transferred case; and
11                  c.      make the appropriate entry on the docket for this action.
12          7.      Each new case that arises out of the subject matter of the action that is filed in this
13   Court or transferred to this Court shall be consolidated with the Actions and this Order shall apply
14   thereto, unless a party objecting to this Order or any provision of this Order shall, within ten (10)
15   days after the date upon which a copy of this Order is served on counsel for such party, file an
16   application for relief from this Order or any provision herein and this Court deems it appropriate
17   to grant such application.
18          8.      During the pendency of this litigation, or until further order of this Court, the
19   parties shall take reasonable steps to preserve all documents within their possession, custody or
20   control, including computer-generated and stored information and materials such as computerized
21   data and electronic mail, containing information that is relevant to or which may lead to the
22   discovery of information relevant to the subject matter of the pending litigation.
23   IT IS SO ORDERED.
24   DATED: _________________
25                                          __________________________________
                                            HONORABLE LUCY H. KOH
26
                                            UNITED STATES DISTRICT JUDGE
27

28
            [PROPOSED] ORDER GRANTING MOTION OF LARRY LENICK AND CADE JONES FOR:
              (1) APPOINTMENT AS LEAD PLAINTIFF; AND (2) APPROVAL OF LEAD COUNSEL
                                      NO. 5:19-CV-03221-LHK
     Case 5:19-cv-03221-LHK Document 149 Filed 05/18/20 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
